Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the longitudinal axis of the adjusting piston is aligned almost parallel to the drive shaft axis M in every functional position of the adjusting piston (claim 2); the specification states” the adjusting lever can be arrested at least at a long-side end region” (paragraph 17) and “the adjusting lever can be arrested in its joint connection at at least one of the two longitudinal ends” (paragraph 27), but does not explain what this means.
The specification is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both a blind hole bore and a connecting plate (paragraph 27); reference character “12” has been used to designate both a central spring (paragraph 26) and adjusting lever (paragraph 27).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification states “The surface treatment of these contact surfaces can effected for example by means of laser technology, which in particular relates to hardening, coating and structuring. For example, the contact surfaces of the spherical end regions of the adjusting lever can be laser-hardened and/or laser-structured, laser-coated and/or laser-structured, wherein structuring can promote the formation of oil pockets” but doesn’t mention curing by laser technology, as claimed in claim 11.

Claim Interpretation
In claim 11 line 3 “the contact region of the ball joint connections…undergoes a surface treatment which in relates to curing, coating and structuring, wherein here one 

Claim Rejections - 35 USC § 112
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1 line 7 “a first stop” and line 8 “a second stop” are confusing, since they should refer to the previously recited stops (line 6).
In claim 1 line 7 “the bottom”, line 8 “the blind hole” and “the connecting plate”, and line 9 “the housing” has no antecedent basis.
In claim 1 line 6 and claim 2 line 2 and 2-3 “the adjusting piston” is confusing, since it should refer back to the “at least one adjusting piston” of line 4.
In claim 3 line 3-4 and clam 4 line 4-5 “a plane E1, including on a half-plane E1* proceeding from the drive shaft axis M” is confusing, since it is unclear how this half plane is to further limit the claim. 
In claim 4 line 4 and claim 5 line 4-5 “a plane E1*” and claim 4 line 4 and claim 5 line 5 “a half-plane E1*” are confusing, since they should refer back to that of claim 3.
In claim 4 line 2-4 (claim 5 line 2-5 claims a similar limitation) “the drive shaft axis M, the longitudinal axis of the adjusting piston, the longitudinal axis of the adjusting lever and the course of the central axis of the at least one return spring almost are located on a plane E1” is confusing, since the first 3 are claimed in claim 3 (from which claim 4 (and 5) depends) that they are on the plane.

In claim 5 line 4 (and throughout the rest of the claims) “a control or regulating valve” is confusing, since “control” and “regulating” have the same meaning.
In claim 6 line 3-4 “located in the same housing part as the adjusting piston” is confusing, since the adjusting piston is located in the connecting plate of claim 1 line 8. Note that “the same housing part” has no antecedent basis.
In claim 9 line 7 “the adjusting lever is configured rotationally symmetrical and/or mirror-symmetrical to a transverse axis of the adjusting lever” is confusing, since the adjusting lever is only mirror-symmetrical to a transverse axis of the adjusting lever (its rotationally symmetrical to the longitudinal axis, paragraph 8).
In claim 10 line 2 “the adjusting lever has a spherical end region on both sides” is confusing, as to what both sides are (is it trying to claim a spherical end region on each of 2 opposite sides?). 
In claim 10 line 2-3 “a spherical end region” is confusing, since it should refer back to that of line 2.
In claim 10 line 5 “at least up to its equator and beyond its equator” is confusing, as the second limitation includes the first limitation.
In claim 11 line 2 “the contact region” and “the ball joint connections” (it was previously singular, in claim 10 line 3), and line 3 “the pivot cradle” has no antecedent basis.
In claim 12 line 2-3 “the adjusting lever is arrestable at least at a long-side end region” is confusing, as to what this means (see objection to the specification).
Claims not specifically mentioned are indefinite, since they depend from one of the above claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 depends from claim 6 which depends from claim 5, and is identical to claim 5, and therefore doesn’t further limit claim 6.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-10 and 12 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Budzich (3256830). Budzich discloses an axial piston machine comprising a cylinder drum (14), non-rotatably connected to a drive shaft (17),  by a flat protrusion of a housing (12) in the vicinity of a blind hole (443), provided for the adjusting piston to limit the swivel angle of the swash plate.
Budzich discloses the adjusting piston has a longitudinal axis almost parallel (i.e. is close to parallel) to the drive shaft axis, in every functional position of the adjusting piston, and is guided in a bore (i.e. the blind hole 43) in the connecting plate (claim 2); wherein the drive shaft axis, the longitudinal axis of the adjusting piston and the longitudinal axis of the adjusting lever are on a plane (claim 3, part of claim 4, 5 and 7); a central axis of the return spring is on or near a plane (rest of claim 4, part of claim 5, 7); a central axis of a regulating valve (36) almost is located on the plane (rest of claim 5, 7); the regulating valve and adjusting piston are located in a same housing part (12; claim 6); the adjusting lever is approximately parallel to the drive shaft axis and approximately coaxial to the adjusting piston axis (claim 8); the adjusting lever is rotationally symmetrical (to a longitudinal axis) and mirror-symmetrical to a transverse axis of the adjusting lever (claim 9); one of 2 spherical end regions of the adjusting lever forms a ball joint connection with a spherical recess in the adjusting piston, and protrudes into the interior of the adjusting piston beyond its equator (claim 10); and the adjusting lever is arrestable at an end region (assumed to mean that it can only pivot in its cradle (e.g. 54 or of 47, a certain amount; claim 12).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13 is rejected under 35 U.S.C. § 103 as being unpatentable over Budzich (3256830) in view of Shilling (5304043).  Budzich discloses all of the elements of claim 13, as discussed above; but does not disclose that the adjusting lever comprises plastics, brass, aluminum or an aluminum alloy
Shilling teaches, for an axial piston machine with a lever with spherical end regions on both sides; that the lever comprises plastics and aluminum (column 6 line 47-49). 
Since Budzich doesn’t disclose details of the adjusting lever and Shilling discloses details of a lever with spherical end regions similar to that of Budzich, it would have been obvious at the time the invention was made to one having ordinary skill in the art to make the adjusting lever of Budzich of plastics and aluminum, as taught by Shilling, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner. 

	Conclusion
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 112 (b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nathaniel Wiehe, can be reached on 571-272-8648. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745